DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Objections
Claim 7 is objected to because of the following informalities:  it appears that claim 7 should depend on claim 21 because claim 21 introduces “the merge mode with the motion vector difference”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0278950 A1 (“Chen”). 
Regarding claim 1, Chen discloses a method for video processing, comprising: making a decision, for a conversion between a current block of a video and a bitstream of the video (e.g. see encoder in Fig. 12 that illustrates conversion of video data to encoded bitstream and decoder in Fig. 13 that illustrates conversion of encoded bitstream to decoded video), regarding whether a decoder side motion vector derivation (DMVD) tool (e.g. see DMVD tool, e.g. see at least paragraph [0074]) is enabled (e.g. see on/off controls for DMVD modes, e.g. see at least paragraph [0106])  for the current block (e.g. see current block, e.g. see at least paragraph [0074]), wherein the DMVD tool derives a refinement of motion information (e.g. see derive or refine the motion vector for a current block, e.g. see at least paragraphs [0074]-[0075]), wherein the DMVD tool comprises at least one of a bi-directional optical flow algorithm or a decoder-side motion vector refinement algorithm (e.g. see DMVD to derive or refine the motion vector, e.g. see paragraph [0074], or see BIO, FRUC, e.g. see paragraph [0105]); and performing, based on the decision (e.g. see on/off controls for DMVD modes, e.g. see at least paragraph [0106]), a conversion between the current block and the bitstream (e.g. see encoder in Fig. 12 that illustrates conversion of video data to encoded bitstream and decoder in Fig. 13 that illustrates conversion of encoded bitstream to decoded video), wherein the DMVD tool is disabled (e.g. see on/off controls for DMVD modes, e.g. see at least paragraphs [0105]-[0106]) when any of the following conditions is satisfied: (a) the current block is coded using advanced motion vector prediction (AMVP) mode (e.g. see advanced motion vector prediction (AMVP) mode, e.g. see paragraph [0059]; thus, if AMVP mode (i.e. it is not merge mode), dmvd tool such as PMMVD, BIO, FRUC, etc. is disabled), (b) a reference picture of the current block is a current coding picture (e.g. see intra-picture for using spatial prediction with respect to reference samples in neighboring blocks in the same picture, e.g. see at least paragraphs [0004], [0050]; since DMVD tool is associated with inter prediction, then it is turned off for blocks predicted using intra prediction), and (c) the current block is coded with an affine mode (e.g. see when affine, the DMVD is not applied, e.g. see at least paragraph [0100]). 

Regarding claim 3, Chen further discloses wherein the conversion generates the bitstream representation from the current block (e.g. see encoder in Fig. 12 that illustrates conversion of video data to encoded bitstream).  
Regarding claim 4, Chen further discloses wherein the DMVD tool comprises a frame-rate up conversion algorithm (e.g. see FRUC, e.g. see paragraph [0105]). 
Regarding claim 12, Chen further discloses wherein whether the DMVD tool is enabled is further based on motion information of the current video block (e.g. see motion information, e.g. see paragraph [0143]).   
Regarding claim 16, Chen further discloses wherein the current block is coded using a bi-prediction mode (e.g. see B-slice, e.g. see paragraph [0143]), and wherein the decision is further based on the motion information from only one reference picture list associated with the current block (e.g. see a value of the reference index for the block of video data, e.g. see paragraph [0143]).  
Regarding claim 17, Chen further discloses wherein the current block is coded using a bi-prediction mode (e.g. see B-slice, e.g. see paragraph [0143]), and wherein the decision is further based on the motion information from both reference picture lists associated with the current block (e.g. see first reference picture list and second reference picture list, e.g. see paragraph [0143]).   
	Regarding claims 18-20, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0278950 A1 (“Chen”) in view of US 2020/0366902 A1 (“Jeong”).  
Regarding claim 7, although Chen discloses the method for video processing, it is noted Chen differs from the present invention in that it fails to particularly disclose wherein the merge mode with the motion vector difference indicates that the motion vector difference comprises a non-zero motion vector difference (MVD) component. Jeoung however, teaches wherein the merge mode with the motion vector difference indicates that the motion vector difference comprises a non-zero motion vector difference (MVD) component (e.g. see correction motion vector 1606 in Fig. 16, for example (2,0), e.g. see at least paragraphs [0195]-[0196]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chen and Jeong before him/her, to modify the decoder-side motion vector derivation of Chen with Jeong in order to improve coding rate of the image. 
Regarding claim 21, although Chen discloses making a decision, for a conversion between a current block of a video and a bitstream representation of the video (e.g. see encoder in Fig. 12 that illustrates conversion of video data to encoded bitstream and decoder in Fig. 13 that illustrates conversion of encoded bitstream to decoded video), regarding whether a decoder side motion vector derivation (DMVD) tool (e.g. see DMVD tool, e.g. see at least paragraph [0074]) for the current block (e.g. see current block, e.g. see at least paragraph [0074]) is enabled (e.g. see on/off controls for DMVD modes, e.g. see at least paragraph [0106]) based on whether a coding mode is enabled for the conversion (e.g. see determine the on/off of the DMVD modes based on coded information that include at least coded modes of spatial or temporal neighboring bocks or coded modes of current block, e.g. see paragraph [0106]), it is noted Chen differs from the present invention in that it fails to particularly disclose the coding mode comprises a merge mode with a motion vector difference, wherein the merge mode with the motion vector difference indicates a motion vector difference and a starting point of motion information, wherein the motion vector difference is indicated by a motion direction and a motion magnitude, and the starting point of motion information is indicated by a merge indication, and wherein a final motion information of the current block is based on the motion vector difference and the starting point, and wherein the DMVD tool is disabled if the current block is coded using the merge mode with the motion vector difference. Jeong however, teaches the coding mode comprises a merge mode with a motion vector difference (e.g. see UMVE mode, e.g. see at least paragraph [0194]; a person having ordinary skill in the art would have no difficulty recognizing that UMVE is equivalent to a merge mode with a motion vector difference), wherein the merge mode with the motion vector difference indicates a motion vector difference (e.g. see correction motion vector 1606 in Fig. 16, i.e. the difference between base motion vector 1600 and motion vector 1608, e.g. see at least paragraphs [0195]-[0196]) and a starting point of motion information (e.g. see base motion vector 1600 in Fig. 16, e.g. see at least paragraphs [0195]-[0196]), wherein the motion vector difference is indicated by a motion direction and a motion magnitude (e.g. see correction distance 1602 and correction direction 1604, e.g. see paragraphs [0195]-[0196]), and the starting point of motion information is indicated by a merge indication (e.g. see base motion vector and a reference picture of the current block are determined from UMVE candidates of the current block selected from the UMVE candidate list, e.g. see paragraph [0194]), and wherein a final motion information of the current block is based on the motion vector difference and the starting point (e.g. see motion vector 1608 in Fig. 16 of the current block is based on the correction motion vector 1606 and base motion vector 1600, e.g. see at least paragraphs [0195]-[0196]), and wherein the DMVD tool is disabled if the current block is coded using the merge mode with the motion vector difference (e.g. see certain inter prediction modes such as DMVD not allowed when the UMVE mode is allowed according to the UMVE enabled flag, e.g. see at least paragraph [0211]). The motivation above in the rejection of claim 7 applies here. 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 2018/0184117 A1 (“Chen2”). 
Regarding claim 10, although Chen discloses wherein whether the DMVD tool for the current block is enabled (e.g. see on/off controls for DMVD modes, e.g. see at least paragraph [0106]), it is noted Chen differs from the present invention in that it fails to particularly disclose wherein whether the DMVD tool for the current block is enabled is further based on whether a generalized bi-prediction (GBI) mode is enabled, wherein the GBI mode indicates that different weights in a Coding Unit level are applied to the two prediction blocks generated from a reference picture list 0 and a reference picture list 1 to derive a final prediction block of the current block. Chen2 however, teaches wherein whether the DMVD tool for the current block is enabled is further based on whether a generalized bi-prediction (GBI) mode is enabled (e.g. see GBi, e.g. see paragraphs [0016]-[0017]), wherein the GBI mode indicates that different weights in a Coding Unit level are applied to the two prediction blocks (e.g. see weighting factors for two predictors, e.g. see paragraphs [0016]-[0017]) generated from a reference picture list 0 and a reference picture list 1 to derive a final prediction block of the current block (e.g. see L0, L1, e.g. see paragraphs [0016]-[0017]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Chen and Chen2 before him/her, to incorporate Chen2 into the decoder-side motion vector derivation of Chen in order to improve coding performance by using different weighting factors. 
Regarding claim 11, although Chen discloses wherein the DMVD tool is disabled (e.g. see on/off controls for DMVD modes, e.g. see at least paragraph [0106]), it is noted Chen differs from the present invention in that it fails to particularly disclose wherein the DMVD tool is disabled if the current block is coded using the GBI mode. Chen2 however, teaches wherein the DMVD tool is disabled if the current block is coded using the GBI mode (e.g. see in JVET-00047, GBi doesn’t support decoder-side motion derivation such as DMVR or PMWD, e.g. see paragraphs [0016]-[0017]). The motivation above in the rejection of claim 10 applies here.      
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Response to Arguments
Applicant's arguments filed 10/14/21 have been fully considered but they are not persuasive.
Applicant asserts that claims are allowable because the 112 issue is resolved. However, the examiner respectfully disagrees. It is noted that the scope of the amended claims that overcame the 112 issue in the previous office action was significantly broadened. And after further prior art search and consideration, it is determined that the claims 1-4, 7, 10-12, 16-21 are anticipated and/or obvious over the cited art as mapped accordingly above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al., US 2019/0320197 A1, discloses limitation of the MVP derivation based on decoder-side motion vector derivation,
Chen et al., US 2019/0222848 A1, discloses decoder-side motion vector derivation,
Su et al., US 2019/0132606 A1, discloses method and apparatus for video coding,
Liu et al., US 2019/0020895 A1, discloses decoder side motion vector refinement in video coding,
Karczewicz et al., US 2018/0278949 A1, discloses constraining motion vector information derived by decoder-side motion vector derivation, 
Chen et al., JVET-C0047, discloses generalized bi-prediction for inter coding

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485